Citation Nr: 1701057	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  98-14 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an extraschedular rating for scars.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from June 1979 to June 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA), Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The case has a complex procedural history, with prior actions by both the Board and the United States Court of Appeals for Veterans Claims (Court).  Most recently, in November 2015, the Board, in pertinent part, remanded the current appellate claims for further development.  These claims have now been returned for additional appellate consideration.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the issue of extraschedular consideration for the Veteran's service-connected scars.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently service connected for residuals of an injury to the left knee, postoperative with anterior-cruciate ligament laxity; right knee ligament laxity; traumatic arthritis of the left knee; right knee degenerative joint disease; tinnitus; cognitive disorder, status-post traumatic brain injury (TBI) with migraine headaches; left forehead scar; right anterior knee scar; left knee lateral scar; left knee anterior scar; left knee medial scar; and hearing loss.  His current combined disability rating is 90 percent.

2.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran cannot obtain or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a grant of TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

The Veteran is currently service connected for residuals of an injury to the left knee, postoperative with anterior-cruciate ligament laxity; right knee ligament laxity; traumatic arthritis of the left knee; right knee degenerative joint disease; tinnitus; cognitive disorder, status-post TBI with migraine headaches; left forehead scar; right anterior knee scar; left knee lateral scar; left knee anterior scar; left knee medial scar; and hearing loss.  His current combined disability rating is 90 percent.  The Board acknowledges that an October 2016 rating decision proposed to reduce the assigned rating for the service-connected knee scars, but even if this reduction proceeds he would still have a combined rating of 70 percent.  As such, he satisfies the schedular criteria for consideration of a TDIU, particularly as his disabilities of the right knee is to be considered one disability as are the disabilities of the left knee.  See 38 C.F.R. § 4.16(a)(2)-(3).

With respect to the merits of the underlying claim, the Board notes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452   (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532  (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).  In determining whether the Veteran is entitled to a TDIU, neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the evidence of record reflects the Veteran has a high school GED.  His work experience includes dock worker, warehouse work, customer service, security guard, and mail carrier.  

The Board further notes that other evidence of record, to include statements from the Veteran, reflect he has not engaged in substantially gainful employment for several years.  Moreover, he has indicated that he cannot work full-time due to the limitations caused by his service-connected disabilities, particularly his knees.  The Board finds nothing in the record to doubt the credibility of these statements.  

The Board observes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, supra.

In this case, the record reflects the Veteran would be restricted to the types of employment he could pursue in light of his service-connected disabilities.  For example, March 2016 VA examination founds that his knees caused limited walking, squatting, lifting, and climbing ladders/stairs.  Granted, the examiner indicated this would not preclude sedentary employment but this does not take into account the impairment the Veteran would experience as a result of his other service-connected disabilities particularly his cognitive disorder and other TBI residuals, tinnitus, and hearing loss.  For example, he has indicated that he had trouble in the customer service call center due to his hearing problems.  Based upon the work restrictions resulting from his service-connected disabilities as indicated by the record, the Board finds that the types of substantially gainful employment opportunities that would accommodate such restrictions appear to be inconsistent with the Veteran's education and work history.  As such, it appears this Veteran is capable of no more than marginal employment due to the impairment caused by her service-connected disabilities.  Under the law, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The Board also notes the law mandates resolving all reasonable doubt in favor of the claimant, to include degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, a TDIU is warranted in this case.


ORDER

A TDIU due to service-connected disability is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In the November 2015 remand, the Board directed that the Veteran's claim of entitlement to an extraschedular rating for his service-connected scars be adjudicated after the development for the TDIU claim was completed.  However, a review of the record, to include the October 2016 Supplemental Statement of the Case (SSOC), does not reflect this development has been completed.

The Court has held that a remand by the Board confers on a claimant, as a matter of law the right to compliance with the remand orders, and a concomitant duty by VA to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a remand is required.

The Board also finds that an opinion should be obtained from the Director, Compensation Services regarding the Veteran's claim for an extraschedular rating.  See 38 C.F.R. § 3.321.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an opinion from the Director, Compensation Service as to whether the criteria for an extraschedular rating have been met for the Veteran's service-connected scars.  

2.  After completing any additional development deemed necessary, adjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this case was last adjudicated below and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


